Citation Nr: 1548359	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  13-18 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1968 to March 1970.  The Veteran passed away in February 2011.  The appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  This matter was previously remanded by the Board in May 2013 and May 2015.

In October 2015, the appellant submitted additional evidence, and did not request initial Agency of Original Jurisdiction (AOJ) consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 U.S.C.A. § 7105(e) (West 2015).


FINDINGS OF FACT

1.  The Veteran died in February 2011; his death certificate lists as the cause of death ischemic cerebrovascular accident due to (or as a consequence of) aortoesophageal fistula and due to (or as a consequence of) esophageal carcino sarcoma.

2.  Service connection was not in effect for any disability at the time of the Veteran's death.

3.  The probative evidence of record does not demonstrate that it is at least as likely as not that the Veteran's cause of death was related to his active military service, to include as due to in-service exposure to herbicide agents.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1310, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a claim for entitlement to service connection for the cause of the Veteran's death, section 5103(a) notice must include (1) a statement of the conditions, if any, for which the Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a service connection cause of death claim based on a previously service-connected disability; and (3) an explanation of the evidence and information required to substantiate a claim for such benefits based on a disability not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The October 2011 rating decision and the May 2013 statement of the case both list in their respective "Evidence" sections "Veterans Claims Assistance Act of 2000 (VCAA) dated April 15, 2011."  The record does not include a copy of that letter.  However, the record does include a VCAA Notice Response form dated in May 2011 and signed by the appellant that makes reference to the March 14, 2011 claim for entitlement to service connection for the cause of the Veteran's death.  On the form, the appellant indicated that she would send more information or evidence to VA to support her claim.  Following submission of the form, the appellant submitted additional evidence relating to the cause of the Veteran's death, to include arguments that the causes of death listed on the death certificate should be service connected as due to the Veteran's presumed in-service exposure to herbicide agents.  Given the May 2011 VCAA notice response form and the appellant's subsequent actions and statements, the Board finds that any error there may have been in VA's performance of the duty to notify the appellant, to include any error that may have been present in the April 2011 notification letter that was referenced in the rating decision and statement of the case but that has not been associated with the record, is harmless because the appellant has demonstrated actual knowledge of the information necessary to substantiate the claim.  Specifically, her statements indicate that she was aware that the Veteran was not service connected for any disability at the time of his death.  In addition, she has submitted evidence and arguments meant to substantiate a claim for entitlement to service connection for the cause of the Veteran's death based on a disability not yet service connected at the time of the Veteran's death.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (where the appellant demonstrates awareness of the information and evidence necessary to establish entitlement to his claim, the appellant was not prejudiced by VA's failure to satisfy the duty to notify prior to the initial adjudication).

The duty to assist the appellant has been satisfied in this case.  The record includes the Veteran's service treatment records, service personnel records, relevant private medical records, and lay statements submitted by the appellant.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, a VA medical opinion was obtained in August 2015 in connection with the appellant's claim.  The VA physician reviewed the Veteran's relevant medical records and provided an opinion with adequate rationale based on and with citation to the records reviewed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion has been met.  See 38 C.F.R. § 3.159(c)(4).

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Other Due Process Considerations

As noted in the Introduction, this case was previously remanded by the Board in May 2013 and May 2015.  A Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  The May 2013 Board remand directed the AOJ to issue a statement of the case for the issue of entitlement to service connection for the cause of the Veteran's death.  The AOJ accomplished this action in May 2013, and the Veteran submitted a timely substantive appeal as to the matter in June 2013.

The May 2015 Board remand directed the AOJ to obtain a VA medical opinion as to whether the Veteran's cause of death was related to his military service, and then readjudicate the issue.  Pursuant to the May 2015 Board remand, the AOJ obtained a VA opinion in August 2015 that was consistent with the May 2015 Board remand directives, and then readjudicated the issue in a September 2015 supplemental statement of the case.  Accordingly, the Board finds that VA at least substantially complied with the May 2013 and May 2015 Board remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998).

Legal Criteria

VA death benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312.  To establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active military service was the principal or contributory cause of death.  38 C.F.R. § 3.312.  
For a disability to constitute the principal cause of death, it must be one of the immediate or underlying causes of death or must be etiologically related to the cause of death.  For a disability to be a contributory cause of death, it must have contributed substantially or materially to cause death; combined to cause death; or aided or lent assistance to the production of death.  It is not sufficient to show that a service-connected disability casually shared in producing death; rather, it must be shown that there was a causal connection between the service-connected disability and the veteran's death.  38 C.F.R. § 3.312(b), (c).

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection for a disability, there must be (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, certain diseases may be presumed to have been incurred in service where a Veteran was exposed to herbicide agents, such as Agent Orange, while on active service, even when there is no evidence of such exposure during the period of service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Veterans who served in the Republic of Vietnam during the Vietnam Era are presumed to have been exposed to herbicide agents.  38 C.F.R. § 3.307(a)(6)(iii).  Generally, the regulation applies where an enumerated disease becomes manifest to a compensable degree at any time after active service.  38 C.F.R. § 3.307(a)(6)(ii).

Analysis

The appellant contends that the Veteran died of esophageal carcino sarcoma that was attributable to the Veteran's in-service exposure to herbicide agents during the Vietnam Era.  See, e.g., statement from the appellant, received in October 2015.  The appellant has not put forth any other theory as to how the Veteran's principal and/or contributory causes of death are related to his active service.  The Veteran's service records show that he had in-country service in the Republic of Vietnam during the Vietnam Era.  Therefore, he is presumed to have been exposed to herbicide agents during his active service.  38 C.F.R. § 3.307(a)(6)(iii).

Private medical records show that in early January 2011, the Veteran underwent a procedure to resection the gastric conduit.  During the procedure, pleural effusions were found, and the operation was aborted.  An EGD performed during the Veteran's postoperative hospitalization revealed a mass.  A biopsy of the mass was taken, and final pathology was most consistent with carcino sarcoma recurrence from prior Barrett's esophagus adenocarcinoma.  The Veteran received further medical treatment, including esophageal stenting, but passed away in February 2011.  The Veteran's death certificate lists as the cause of death ischemic cerebrovascular accident, due to (or as a consequence of) aortoesophageal fistula and due to (or as a consequence of) esophageal carcino sarcoma.

In August 2015, a VA examiner reviewed the record.  The examiner opined that it is less likely than not that the Veteran's cause of death was incurred in or caused by an in-service injury, event, or illness.  As a rationale for the opinion, the examiner noted that the Veteran did not have a diagnosis of a soft tissue sarcoma.  Rather, the Veteran was diagnosed with esophageal adenocarcinoma due to Barrett's esophagus as well as esophageal carcino sarcoma.  According to the examiner, esophageal carcino sarcoma is a rare malignant lesion of the esophagus with controversial characteristics and prognostic factors.  Esophageal carcino sarcoma represents less than 3 percent of all esophageal neoplasms.  It has both carcinomatous and sarcomatous components.  Its development has been explained by two hypotheses: the "collision concept" in which both components simultaneously and independently undergo malignant transformation and the "metaplastic hypothesis" in which both components are derived from a single common ancestral cell.  The examiner further noted that the literature has not shown that esophageal carcino sarcoma is related to herbicide exposure.  Most, if not all, esophageal adenocarcinomas arise from a region of Barrett's metaplasia, which is due to gastroesophageal reflux disease.  According to the examiner, the role of chronic reflux as an independent risk factor for esophageal adenocarcinoma has not been well defined since more than 50 percent of cases of adenocarcinoma have no history of symptomatic reflux disease.  Other risk factors for esophageal cancer include smoking and obesity.  The examiner concluded that the Veteran's death was not substantially or materially related to his exposure to herbicides.  Neither of the Veteran's tumors was due to herbicide exposure.  The Veteran had several other risk factors for the development of esophageal cancer, including gastroesophageal reflux disease, Barrett's disease, and a history of tobacco abuse.  The examiner provided citations to the medical literature consulted in providing the opinion.

The Board finds that none of the principal or contributory causes of the Veteran's death are included on the list of diseases associated with exposure to herbicide agents.  See 38 C.F.R. § 3.309(e).  The list does include soft-tissue sarcomas, but 38 C.F.R. § 3.309(e), Note 1, provides an exhaustive list of the diseases considered to be soft-tissue sarcomas for VA purposes.  Esophageal adenocarcinomas and esophageal carcino sarcoma are not included on the list.  Furthermore, the August 2015 VA examiner determined that the Veteran's tumors are not considered soft-tissue sarcomas.  The Board affords probative value to the examiner's opinion as it was provided based on the examiner's knowledge and expertise as a physician.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In addition, the list includes ischemic heart disease, but 38 C.F.R. § 3.309(e), Note 3, clarifies that, for VA purposes, the term "ischemic heart disease" does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke.  Therefore, ischemic cerebrovascular accidents, such as the one the Veteran suffered, are not considered ischemic heart disease for VA purposes.  As the principal and contributory causes of death listed on the Veteran's death certificate are not included in the list of diseases for which presumptive service connection may be awarded on the basis of herbicide exposure, entitlement to service connection for the cause of the Veteran's death on a presumptive basis as due to in-service exposure to herbicide agents is not warranted.

Notwithstanding the foregoing presumptive provision, a claimant is not precluded from establishing service connection with proof of direct causation.  Stefl v. Nicolson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  The Veteran's service treatment records are absent for evidence of complaint of or treatment for cancer, tumors, or upper gastrointestinal disabilities.  A report of medical examination for separation dated in March 1970 shows that all systems were normal upon clinical evaluation.  On a report of medical history for separation dated in March 1970, the Veteran denied high or low blood pressure, frequent indigestion; stomach, liver, or intestinal problems; and tumor, growth, cyst, or cancer.  Thus, the evidence does not show that the principal and/or contributory causes of the Veteran's death were diagnosed during the Veteran's active service.

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In this case, the August 2015 VA examiner's opinion is the only competent evidence of record discussing a possible link between the Veteran's active service and the principal and contributory causes of his death.  The examiner opined that it is less likely than not that the Veteran's cause of death was incurred in or caused by an in-service injury, event, or illness.  The examiner specifically addressed whether the Veteran's principal and/or contributory causes of death may be medically attributable to the Veteran's presumed in-service exposure to herbicide agents.  The Board affords great probative value to the VA examiner's opinion, as the opinion was based on a review of the medical record and the examiner provided a detailed and reasoned rationale for the opinion, including citation to relevant medical literature that supports the opinion.  See Nieves-Rodriguez, 22 Vet. App. at 304.  The examiner also clearly explained that the Veteran had common risk factors for the causes of death, namely, gastroesophageal reflux disease, Barrett's disease, and a history of tobacco abuse.  Thus, the Board finds the VA examiner's opinion to be probative evidence that it is less likely than not that the Veteran's principal and/or contributory causes of death are etiologically related to his active service, to include the presumed in-service exposure to herbicide agents.

The Board has considered the appellant's statements.  In a letter dated in October 2015, the appellant argued, "Agent Orange exposure has been directly related to several types of deadly cancers, including esophageal and throat cancers."  The appellant further argued that the Veteran's carcino sarcoma is a soft-tissue sarcoma, that the Veteran had not used tobacco in over 25 years at the time of his death, and that the Veteran controlled his acid reflux with daily medicine.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to opine as to issues outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  In this case, the appellant has provided opinions on issues outside the realm of common knowledge of a lay person, namely, the classification and risk factors of specific types of cancer.  The appellant is competent to relate information found in the medical record.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, she is not considered competent to offer opinions as to whether a carcino sarcoma is a soft-tissue sarcoma, or as to whether a history of tobacco use and gastroesophageal reflux disease are risk factors for the Veteran's causes of death because doing so requires medical knowledge and expertise the appellant has not been shown to possess.  Furthermore, in providing the opinions the appellant did not make reference to any competent medical sources, such as medical treatise articles.  Therefore, her statements are not considered competent evidence that is due probative weight.  The Board instead relies on the competent opinion of the VA examiner, who opined that the Veteran's esophageal adenocarcinoma and esophageal carcino sarcoma are not considered soft-tissue sarcomas, have not been linked to herbicide agent exposure, and have been related to risk factors such as gastroesophageal reflux disease, Barrett's disease, and a history of tobacco abuse, all of which the Veteran had.

Based on the foregoing, the Board finds that the preponderance of the probative evidence is against a grant of entitlement to service connection for the cause of the Veteran's death.  In reaching the above conclusion, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to the cause of the Veteran's death is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


